DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on October 01, 2021.
 	
 	Claims 1-21 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/20 and 3/5/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 14 and 21 claim “wherein constructing the profile comprises grouping commonly used tests in building blocks”.   However, the specification, pp0061, describes the construction of profiles as “Controller 64 may additionally take as inputs policies 66 and logical topology 68 to instantiate application profiles in network 12.”. There are no mentions of “tests” in the specification nor “building blocks”, nor is it comprehendible how “grouping commonly used tests in building blocks” even relates to the construction of profiles.  Therefore the scope of this subject matter cannot be determined, making the claims as a whole indefinite.  For the purposes of Examination, the claim will be interpreted as “wherein constructing the profile comprises grouping endpoints by what type of affinity test they use”.

 	 
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “at least one network element in communication with the plurality of servers, wherein the at least one network element is configured to:” in Claim 15 and dependent claims 16-21.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (U.S. PGPub. No. 2013/0290238) in view of Sethi (U.S. PGPub. No. 2018/0367412).

 	As to Claims 1, 8 and 15, Griffith discloses a method for identifying and managing devices in a network (Figure 4), comprising:
 	automatically analyzing a network to discover a plurality of servers providing addressable application components in the network (Discovery Engine 310 analyzes a network to discover a plurality of Configuration Items 334, such as Servers on the network providing a service.  Step 402, Figure 4; Paragraphs 0037 and 0049);
 	grouping the servers discovered at least in part based upon the addressable application components discovered (Configuration Items 334 are grouped together in a grouped unit based on desired grouping criteria, e.g. if a User wants the Servers grouped based on a task or project, Servers that provide services associated with said task or project could be grouped together forming a grouped unit. Step 404, Figure 4; Paragraph 0049);
 	However, Griffith does not expressly disclose constructing a profile based on services provided by the addressable application components running a server; reporting the profile to a user; generating rules applicable to a plurality of servers with a common profile; and applying the rules to the plurality of servers with a common profile.
 	Sethi, in the same field of endeavor, teaches constructing a profile based on services provided by the addressable application components running a server; reporting the profile to a user (Application Profiles 224 are created and reported to an Administrator based on the applications Endpoint Servers provide. Paragraphs 0107-0108); generating rules applicable to a plurality of servers with a common profile; and applying the rules to the plurality of servers with a common profile (An advantage of Endpoint groups is they may contain Endpoints that have common policy requirements, therefore the administrator can create policies/rules, e.g. Tenant Policies, Fabric Access Policies, for applying to the Endpoint Group as a group instead of individually applying said rules to each Endpoint. Paragraphs 0107-0109).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the method of identifying and managing devices in a network by discovering and grouping servers based on application components as taught by Griffith, with constructing a profile based on the Sethi.  The motivation would have been to enable an Administrator to more easily apply rules to the Servers.

 	As to Claims 2, 9 and 16, Griffith-Sethi teach the method as previously discussed in Claim 1.  Griffith further teaches wherein analyzing the network comprises monitoring data flows between servers (Data Flow Pattern Module 374 monitors data flow patterns. Paragraph 0040).

	As to Claims 3, 10 and 17, Griffith-Sethi teach the method as previously discussed in Claim 1.  Griffith further teaches wherein analyzing the network comprises determining which elements are local or remote (Network Pattern Module 372 monitors network data to determine network address location information which determines whether they are local or remote. Paragraph 0039).

	As to Claims 4, 11 and 18, Griffith-Sethi teach the method as previously discussed in Claim 1.  Griffith further teaches wherein analyzing the network comprises monitoring logical groups or services (Discovery Engine 310 comprises a Data Center Model 312 that monitors a group configuration items of Computing Environment 316. Paragraph 0032).

	As to Claims 5 and 12, Griffith-Sethi teach the method as previously discussed in Claim 1.  Griffith further teaches wherein servers are discovered by passive monitoring of flow data (Data Flow Pattern Module 374 monitors data flow patterns to enable Discovery Engine 310 to discover additional Configuration Items related to the data flow. Paragraphs 0038 and 0040).

	As to Claims 6, 13 and 19, Griffith-Sethi teach the method as previously discussed in Claim 1.  Griffith further teaches wherein servers are discovered based on port definitions (Network Pattern Module 372 monitors network data to determine network address location information which includes port definitions. Paragraph 0039).

 	As to Claims 7, 14 and 21, Griffith-Sethi teach the method as previously discussed in Claim 1.  Griffith further teaches wherein constructing the profile comprises grouping commonly used tests in building blocks (Profiles are constructed by comparing common characteristics or attributes of Endpoints to construct a profile that represents similar endpoints according to said characteristics or attributes. Paragraphs 0107-0108).



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456